Title: From Benjamin Franklin to Ferdinand Grand, 21 December 1780
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Dear Sir,
Passy, Dec. 21. 1780
I received your favour of the 19th. after my Return from Versailles. I found it was much desired there that I should accommodate M. De Chaumont: And therefore I permitted him to draw on me for the 200,000 l.t. Livres at 4. Usances from the 10th. of November past, and have accepted the Bills. He has given me his Engagement to return the Money if the Vessel the Ms. de La Fayette should not be at L’orient to take in the Goods according to agreement. So that Matter seems to be ended for the present: But there is no being certain that any Bargain is ended if one judges by several made lately & so often alter’d.
Inclosed I send a Receipt for the Quarters Advance of my Salary, from Oct. 4. 1780. My Intention in desiring that what is due to me in Balance of my Account with the Congress should be separated from their Monies, and carried to my private Account with you, is for the Sake of greater Clearness in future adjustments. But as I have no immediate occasion to expend it in my private affairs, it will be equally ready in my Hands as in their, to support the public Credit as far as so small a Sum may contribute thereto, if the Exigencies of our affairs should require it. With great & sincere Esteem, I have &c
M. Grand.
